Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 14, 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vacas et al. (Study on the Optimum Pheromone Release Rate for Attraction of Chilo suppressalis (Lepidoptera: Pyralidae), J. Econ. Entomol. 102(3), 2009; pgs. 1094-1100) in view of Kim et al. (Female sex pheromone components of the box tree pyralid, Glyphodes perspectalis, in Korea: Field test and development of film-type lure, Journal of Asia-Pacific Entomology 16 (2013), pgs 473-477).
Applicant’s Invention
Applicant claims a slow-release composition comprising a first host material comprising mesoporous sieve and guest material within the first host material, wherein guest material comprises at least one pheromone selected from.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 1, 14, 19 and 20 Vacas et al. teach mesoporous dispensers which release pheromones and methods of quantifying the pheromone emission rate (abstract).  Rice stem borer sex pheromones used include (Z)-11-hexendecenal (page 1094, paragraph).  The pheromone is used in a biodegradable dispenser and previous work has shown that zeolites and other mesoporous materials are suitable matrices which release active substances over time (page 1094, paragraph 3). Standard polyethylene dispensers were compared to mesoporous dispensers, funnel traps and light traps (page 1095, paragraphs 2-6).  The mesoporous dispenser emitted the total of its pheromone load whereas the standard dispenser had 30% of the initial pheromone present (page 1096, paragraph 7).

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Vacas et al. do not teach (E)-11-hexandecenal, however (Z)-11-hexandecenal is taught.  It is for this reason that Kim et al. is joined.

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Vacas et al. and Kim et al. both teach pheromones from lepidoptera and methods of using them as lure in traps.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Vacas et al. and Kim et al. to substitute (E)-11-hexandecenal in place of (Z)-11-hexandecenal with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Vacas et al. and Kim et al. to substitute (E)-11-hexandecenal in place of (Z)-11-hexandecenal because both compounds are isomers and are known pheromones of lepidoptera used in traps.  

Claims 1, 2, 5, 6, 14-17, 19 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US 2003/0031694; published February 13, 2003) in view of Kim et al. (Female sex pheromone components of the box tree pyralid, Glyphodes perspectalis, in Korea: Field test and development of film-type lure, Journal of Asia-Pacific Entomology 16 (2013), pgs 473-477).
Applicant’s Invention

Applicant claims a variable-release composition comprising a first host material comprising mesoporous sieve, a second host material selected from Na-X, Na-Y and derivatives thereof, and mixtures thereof, and guest material within the first host material and second host material, wherein guest material comprises at least one pheromone selected from (E)-11-hexandecenal.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 1, 14, 19 and 20 Anderson et al. teach particles that include and inorganic matrix capable of releasing active ingredients (abstract).  The absorbent particles are molecular sieves such as zeolites and surfactant templated particles [0004].  With respect to claims 19 and 20, the composition forms and articles such as a tablet, pellet or brick which is a container (dispenser) capable of controllably releasing the active ingredient [0017-18]. With respect to claims 2, 5 and 6, the particles include inorganic matrix which include metal oxides selected from alumina and silica 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Anderson et al. do not teach the pheromone (E)-11-hexandecenal.  It is for this reason that Kim et al. is joined.
Kim et al. teach (E)-11-hexandecenal is a pheromones from the female abdomen of Glyphodes perspectalis (Lepidoptera) used in lures (abstract; page 473, paragraph 1).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	Anderson et al. and Kim et al. both teach pheromones and articles used to dispense them.  Therefore, it would have been prima facie obvious .  

Claims 3, 4, 7, 12 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US 2003/0031694; published February 13, 2003) in view of Kim et al. (Female sex pheromone components of the box tree pyralid, Glyphodes perspectalis, in Korea: Field test and development of film-type lure, Journal of Asia-Pacific Entomology 16 (2013), pgs 473-477) as applied to claims 1, 2, 5, 6, 14-17, 19 and 20 in view of Pellet et al. (US 4,861,739; patented August 29, 1989).
Applicant’s Invention
Applicant claims a slow-release composition comprising a first host material comprising mesoporous sieve and guest material within the first host material, wherein guest material comprises at least one pheromone selected from(E)-11-hexandecenal.
Applicant claims a variable-release composition comprising a first host material comprising mesoporous sieve, a second host material selected from Na-X, Na-Y and derivatives thereof, and mixtures thereof, and guest 
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Anderson et al. and Kim et al. are addressed in the previous rejection.

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)

Anderson et al. and Kim et al. do not teach the second host material is selected from Na-X, Na-Y and derivatives thereof.  It is for this reason Pellet et al. is joined. 
Pellet et al. teach that microporous composites comprising phosphorus and aluminum atoms (abstract).  The structures are molecular sieves which are not zeolites, however other molecular sieves include zeolites such as Na-X, Na-Y, Ca-X, Ca-Y, Zn-X, Zn-Y, H-Y, NH4-X, NH4-Y and AlHY (column 25, 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	Anderson et al. and Pellet et al. both teach zeolites as mesoporous sieves.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Anderson et al., Kim et al. and Pellet et al. to add a second host material selected from Na-X and Na-Y zeolites with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Anderson et al., Kim et al. and Pellet et al. to Na-X and Na-Y zeolites because Pellet et al. teach that compositions of molecular sieves are usually blends inorganic oxide matrix with Na-X and Na-Y type zeolites and act as molecular sieves.

Claims 8-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson et al. (US 2003/0031694; published February 13, 2003) in view of Kim et al. (Female sex pheromone components of the box tree pyralid, Glyphodes perspectalis, in Korea: Field test and development of film-type lure, Journal of Asia-Pacific Entomology 16 (2013), .
Applicant’s Invention
Applicant claims a slow-release composition comprising a first host material comprising mesoporous sieve and guest material within the first host material, wherein guest material comprises at least one pheromone selected from(E)-11-hexandecenal.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Anderson et al. and Kim et al. are addressed in the previous rejection.

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)

Anderson et al. and Kim et al. do not teach the formulations further comprise spinosids, preferably spinosyn A and D in a ratio of 20/2 to 16/4.  It is for this reason Andersch et al. is joined.  

Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	Anderson et al. and Andersch et al. both teach solid carries for pesticides.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Anderson et al., Kim et al. and Andersch et al. to add a spinosyn A and spinosyn D in a ratio of 20:2 to 16:4 with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Anderson et al., Kim et al. and Andersch et al. to include synergistic mixtures of spinosyn A and D in the ratio of 80:20 to 98:2 because Andersch et al. teach that they have greater than expected activity and can be impregnated into solid montmorillonite and clay carriers.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/ALI SOROUSH/Primary Examiner, Art Unit 1617